Citation Nr: 0023127
Decision Date: 08/30/00	Archive Date: 11/03/00

DOCKET NO. 94-48 094               DATE AUG 30 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from October 1969 to April
1972.

This matter arises from a rating decision rendered in June 1993 by
the Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois, which denied the benefit now sought on appeal.

A personal hearing before the undersigned Member of the Board of
Veterans' Appeals sitting in Washington, D.C., was conducted by the
undersigned on February 2, 1998; a transcript of that proceeding is
of record.

The Board remanded the case in May 1998 for further development,
particularly, stressor development from the veteran and independent
sources. After undertaking further development, the RO has
continued the denial of the claim, and the matter has been returned
to the Board for further consideration.

REMAND

Service connection for PTSD requires (1) a current diagnosis of
PTSD; (2) credible supporting evidence that the claimed in-service
stressor actually occurred; and (3) medical evidence of a causal
nexus between current symptomatology and the specific claimed in-
service stressor. See 38 C.F.R. 3.304(f) (1999).

The veteran essentially contends, in both written statements and in
testimony he presented during his February 1998 personal hearing
before a hearing officer at the Board, that he has PTSD as the
result of his experiences in Vietnam. He has asserted a multitude
of combat-related stressful experiences in service, to include
coming under mortar and sniper attacks while serving with his unit.
In addition, he stated that he was also subject to multiple
stressful experiences when he volunteered as a minister in a
military hospital and aboard an ambulance,

- 2 -

The RO essentially denied the veteran's claim for service
connection for PTSD on the basis that the evidence available for
review was inadequate to establish that a stressful experience
occurred during service. However, the Board's review of the
evidence indicates that the veteran has asserted in-stressful
experiences and has been diagnosed with PTSD by a VA physician,
sufficient to render the claim at least plausible (see Patton v.
West, 12 Vet. App. 272, 276 (1999)), and that some claimed
stressful incidents during service appear to have been
independently corroborated by satisfactory lay evidence.

The evidence necessary to establish the occurrence of a
recognizable stressor during service to support a diagnosis of PTSD
will vary depending upon whether the veteran engaged in "combat
with the enemy." See 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R.
3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Participation in combat, a determination that is to be made on a
case by case basis, requires that the veteran have personally
participated in events constituting an actual fight or encounter
with a military foe or hostile unit or instrumentality. See
VAOPGCPREC 12-99 (October 18, 1999). If VA determines the veteran
engaged in combat with the enemy and his alleged stressor is
combat-related then his lay testimony or statement is accepted as
conclusive evidence of the stressor's occurrence and no further
development or corroborative evidence is required - provided that
such testimony is found to be "satisfactory," i.e., credible and
"consistent with circumstances, conditions or hardships of
service." See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6
Vet. App. at 98. If, however, VA determines either that the veteran
did not engage in combat with the enemy or that he did engage in
combat, but that the alleged stressor is not combat related, then
his lay testimony, in and of itself, is not sufficient to establish
the occurrence of the alleged stressor. Instead, the record must
contain evidence that corroborate his testimony or statements. See
Zarycki, 6 Vet. App. at 98.

As noted in the prior remand, the evidence of records does not
clearly establish that he engaged in combat with the enemy in
service. His military records show that he was an engineering
equipment mechanic, and that he served in Vietnam from May 1970 to
April 1971 with the 507th Engineer Detachment. He was awarded the
National Defense Service Medal, the Vietnam Campaign Medal, Vietnam
Service

- 3 -

Medal, and overseas service bars. The veteran's service medical and
personnel records do not indicate that the veteran was wounded or
injured in Vietnam.

The record included an April 1996 response to an RO request for
verification of the veteran's reported stressors with extracts of
an Operational Report-Lessons Learned from the 29th General Support
Group, the higher headquarters of the 507th Engineer Detachment,
according to the director of the former Environmental Research
Support Group (ESG) (now United States Armed Services Center for
Research of Units Records) (Unit Records Center), for the period
between May 1, 1970, to October 3 1, 1970. In that letter, the
director indicated that one specialist from another unit was
wounded due to a night mortar attack on September 5, 1970, however,
no casualties or attacks were documented to the 29th Support Group.

While official records have not, to date, corroborated the
occurrence of any of the veteran's claimed stressful in-service
experiences, the Board also notes that the veteran submitted
statements from fellow servicemen and photographs which indicate
that that the veteran ministered to severely injured servicemen and
civilian victims of napalm attacks at a hospital. In addition, a
fellow serviceman also indicated that the veteran volunteered to
ride with him in an ambulance and assisted in caring for wounded
servicemen and civilians. Such evidence appears to sufficiently
corroborate these aspects of the veteran's claim; thus, the Board
concludes that the evidence of record establishes that the veteran
volunteered to counsel injured servicemen and civilian victims at
a hospital and rode in an ambulance and assisted in caring for
wounded servicemen and civilians during his period of service in
Vietnam.

However, in addition to verification of an in-service stressor,
service connection for PTSD also requires a current diagnosis of
PTSD, and medical evidence of a causal nexus between current
symptomatology and the specific claimed in-service stressor. The
Board finds that the evidence of record does not sufficiently
resolve the question of whether the veteran currently has PTSD as
a result of his verified in- service stressful experiences.

- 4 -

The medical evidence of record shows that the veteran was diagnosed
with PTSD and chronic paranoid schizophrenia in March 1993 during
a VA examination for PTSD. The veteran related inservice stressful
experiences of participating in combat during the Tet Offensive. In
addition, another psychologist, Edward G. Davis, Ph.D., who in a
written statement dated in February 1994 had diagnosed PTSD,
attributed it to the veteran having engaged in combat while on
guard duty. The Board notes that the Tet Offensive and
Counteroffensive occurred in 1967 and 1968, several year prior to
the veteran's tour of duty in Vietnam and the veteran's unit
records of record do not indicate that any serviceman in the
veteran's unit engaged in combat with the enemy.

Hence, there is no medical opinion that indicates that the verified
in-service stressful experiences that the Board has found is
corroborated by the record (the counseling of injured servicemen
and civilian victims at a hospital and riding in an ambulance and
assisting in caring for wounded servicemen and civilians) are
sufficient to support a diagnosis of PTSD. Under these
circumstances, the Board finds that additional examination of the
veteran and an opinion in this regard is needed to resolve the
issue on appeal.

The Board further notes, as explained below, that if the VA
psychiatrist who is designated to examine the veteran determines
that the corroborated stressors are not sufficient to support a
diagnosis of PTSD, additional development to verify the veteran's
claimed in-service stressors through official means will be
necessary. In this regard, the Board notes that, in addition to the
stressful experiences noted above, the veteran has reported that
his unit was frequently mortared and under sniper attack.
Significantly, while the veteran served in Vietnam subsequent to
October 1970, unit records after that date apparently have not been
considered by the Unit Records Center.

Under these circumstances, the Board finds that further remand of
this matter is warranted, even though it will, regrettably, further
delay a decision on the merits of the claim.

- 5 -

Accordingly, this case is hereby REMANDED to the RO for the
following development and action:

1. The veteran should be examined by a VA psychiatrist to determine
whether it is at least as likely as not that his PTSD is a result
of the only currently verified in-service experiences (i.e., the
counseling of injured servicemen and civilian victims at a hospital
and riding in an ambulance and assisting in caring for wounded
servicemen and civilians). The examiner must be instructed that
only those corroborated experiences may be considered for the
purpose of determining whether exposure to an in-service stressor
has resulted in the current psychiatric symptoms. If a diagnosis of
PTSD is deemed appropriate, the examiner should explain how the
diagnostic criteria of the Fourth Edition of the American
Psychiatric Association's Diagnostic and Statistical Manual of
Mental Disorders (DSM-IV) are met, to include identification of the
specific stressor(s) underlying the diagnosis, and comment upon the
link between the current symptomatology and the stressors
established by the record.

It is imperative that the claimsfolder, containing all evidence
relevant to the case (including a copy of this REMAND), be provided
to the VA psychiatrist who is designated to examine the veteran, so
that the examiner can review the veteran's pertinent medical
history and circumstances. The report of the examination must
include the rationale underlying all opinions expressed, citing, if
necessary, to specific evidence in the record. The report should be
associated with the other evidence on file in the veteran's claims
folder.

- 6 -

2. The RO should review the examination report to determine if it
is in compliance with this REMAND. If deficient in any manner, it
should be returned, along with the claims file, for immediate
corrective action.

3. The RO should then review the record. If the VA psychiatrist has
indicated that the veteran has PTSD due to verified in-service
stressful experiences (the counseling of injured servicemen and
civilian victims at a hospital and riding in an ambulance and
assisting in caring for wounded servicemen and civilians), then the
RO should make no further attempt to verify additional stressors,
skip the development requested in paragraph 4, below, and proceed
with paragraph 5. If the psychiatrist determines that the verified
in-service stressful experiences are not sufficient to support a
diagnosis of PTSD, then the RO should contact the Unit Record
Center and request copies of the Operational Report-Lessons Learned
from November 1970 to April 1971 (to attempt to verify the
veteran's claims of frequent mortar and rocket attacks), and, if
obtained, proceed with the development requested in paragraph 4. If
the requested records are not available, that fact should clearly
be documented in the claims file, the RO should skip the
development requested in paragraph 4, and proceed with paragraph 5.

4. The RO should review the Operational Report - Lessons Learned
from the period ending from November 1970 to April 1971, and
determine whether the occurrence of any claimed in-service
stressful experience (specifically, mortar and rocket attack)
claimed by the veteran is verified. If no additional in-

- 7 -

service stressful experience(s) is/are verified, then the RO may
proceed to paragraph 5, below. If any additional in-service
stressful experience(s) is/are verified, the RO should obtain a
supplemental psychiatric opinion on the question of whether all of
the veteran's verified in-service stressful experiences are
sufficient to support a diagnosis of PTSD.

5. After completion of the foregoing (as appropriate), and after
undertaking any additional development deemed warranted by the
record, the RO should adjudicate the veteran's claim for service
connection for PTSD on the basis of all pertinent evidence of
record, and all pertinent legal authority, to include the benefit-
of-the-doubt doctrine (see 38 U.S.C.A. 5107(b) (West 1991)). The RO
should provide adequate reasons and bases for its decision, citing
to all governing legal authority and precedent, and addressing all
issues and concerns that were noted in this REMAND.

6. If the benefits sought by the veteran continue to be denied, he
and his representative must be furnished an appropriate
supplemental statement of the case and given an opportunity to
submit written or other argument in response thereto before his
case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence and/or argument
during the appropriate time frame. See Kutscherousky v. West, 12
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

- 8 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 9 - 



